Title: James Madison to Martin Van Buren, 22 December 1830
From: Madison, James
To: Van Buren, Martin


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Decr. 22. 1830
                            
                        
                        
                        
                            
                        Your late favor inclosing the Message of the President was duly recd. And I should have been more prompt in
                            my thanks for your politeness: but for a painful Rheumatic Attack which drew my attention from every thing not immediately
                            & urgently pressing on it. To this apology, permit me to add a avowed renewal of my present respectful & cordial
                            salutations
                        
                            
                                
                            
                        
                    